DETAILED ACTION
Status of Application
	This action follows a reply filed on 08/02/2021.  Per the reply, claims 2-19 have been amended, claim 1 has been cancelled, and new claims 20-21 added.  Accordingly, claims 2-21 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer – Accepted
The terminal disclaimer filed on 08/02/2021 disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application No. 16/332,044; or the full statutory term of prior patent number(s) 11,001,649 and 10,919,991 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Objection(s)/Rejection(s)
	Any objection or rejection set forth in the last Office action, but not explicitly repeated herein, is hereby withdrawn.  
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 7 and 9, the claims provide the limitations to “the low molecular weight polyethylene”, “the first high molecular weight polyethylene”, “the first ultra high molecular weight polyethylene”, “the second high molecular weight polyethylene” and “the second ultra high molecular weight polyethylene” (see claim 7, ll. 4, 7-8, 12-13; and claim 9, ll. 3, 6-7 and 11-12).  There is no proper and sufficient antecedent basis for the respective limitations in independent claim 7 or 9.  Appropriate correction is required.  Claims 8, 10-19 and 21 inherit the indefiniteness ascribed to parent claim 7 supra.  
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 7 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Buryak et al (US 2013/0018154 A1).
Regarding Claim 7, Buryak et al is directed to a high-density polyethylene molding composition having a trimodal molecular weight distribution, i.e., a composition comprising at least three ethylene polymer fractions having distinct molecular weights (para [0001]).  The composition more preferably comprises a trimodal polymer that comprises a low molecular weight ethylene homopolymer fraction A (LMWh-fraction), a medium molecular weight ethylene homopolymer fraction B (MMWh-fraction) and a high molecular weight ethylene copolymer fraction C (HMWc-fraction) (paras [0043], [0051]).  Buryak et al in Examples 3.1-3.2 (paras [0168]-[0174], [0178]) teach a polyethylene molding composition comprising 33.3 wt. %  of each of fraction A (LMWh), fraction  B (MMWh) and fraction C (HMWc), the respective fractions having weight-average molecular weights (Mw) of 24 kg/mol (= 24,000 g/mol), 129 kg/mol (= 129,000 g/mol) and 272 kg/mol (= 272,000 g/mol) (para [0170], Table 1).   
The teachings of Buryak et al differ from the present invention only in that fraction B of the exemplified composition has a Mw of 129,000 g/mol; whereas in Applicant’s corresponding (B), the first high molecular weight polyethylene has a Mw of more than 150,000 to 1,000,000 g/mol (cf., claim 7, ll. 7-8). Nevertheless, Buryak et al generally teach that the fraction B is a medium molecular weight homopolymer fraction having a Mw in the range of 70 to 180 kg/mol (= 70,000 to 180,000 g/mol), preferably 100 – 180 kg/mol (paras [0033], [0057]-[0058]).  The disclosed ranges substantially overlap the range recited in present claim 7 for Mw of the first high molecular weight polyethylene (B), and it has consistently been held that even a slight overlap in ranges establishes a prima facie case of obviousness. See MPEP 2144.05.  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the polyethylene molding composition of Buryak et al by increasing the Mw of fraction B to a value with 
Regarding Claim 14, Buryak et al render obvious a multimodal polyethylene composition according to claim 7 as discussed supra. Buryak et al further disclose wherein the multimodal (trimodal) polyethylene composition has a density from 0.940 to 0.966 g/cm3; in particular, 951.9 kg/m3 (= 0.9519 g/cm3), see Table 2, (para [0178]).
Regarding Claims 15 and 16, Buryak et al further disclose (para [0125]) that their molding composition can be used to form any molded article including containers (for present claim 15) and generally teach blow molding as an equivalent alternative to injection molding for producing the shaped articles (see paras [0001], [0124]).  In light of this teaching, it would have been obvious to one of ordinary skill in the art to create a container comprising the multimodal (i.e., trimodal) polyethylene molding composition of Buryak et al, as modified supra, by blow molding (for present claim 16). 
Regarding Claims 17-19, Buryak et al render obvious the container of claim 15 as discussed supra.  Buryak et al is silent as to volumetric capacity of the container.  However, it is submitted that one of ordinary skill in the art would have appreciated that the container must possess a size sufficient to accomplish its intended application and, as a matter of course, would have adjusted the volumetric capacity accordingly.  Thus, the presently claimed values of volumetric capacity would have been prima facie obvious on the basis of suitability for the intended use and absent any showing of criticality therefor, because it has been held that changes in size involve only ordinary skill in the art. See In re Rose, 105 USPQ 237, 240 (CCPA 1955) and MPEP 2144.04 (IV). 

Conclusion
	Claims 2-6 and 20 are allowed.  Claims 8-13 and 21 would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action and to include all the limitations of the base claim and any intervening claim.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/11-03-21